MEMORANDUM **
Cenobio Herrera Lanz appeals his guilty-plea conviction and 33-month sentence for wire fraud and aiding and abetting in violation of 18 U.S.C. §§ 1343 and 2.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Lanz has filed a brief stating there are no grounds for relief, and-a motion to withdraw as counsel of record. Lanz has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
Lanz’s motion for extension of time to file a supplemental brief is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.